522 Pa. 104 (1989)
560 A.2d 123
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, BUREAU OF DRIVER LICENSING
v.
Ralph L. BENDER, Appellant.
Supreme Court of Pennsylvania.
Argued December 9, 1988.
Decided May 17, 1989.
George B. Ditter, Ambler, for appellant.
Harold H. Cramer, Harrisburg, and Christopher J. Clements, Asst. Counsel, Lancaster, for appellee.
*105 Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS, and STOUT, JJ.

ORDER
PER CURIAM:
Order of Commonwealth Court reversed and Order of Court of Common Pleas of Montgomery County reinstated. See Department of Transportation, Bureau of Traffic Safety v. O'Connell, 521 Pa. 242, 555 A.2d 873 (1989).
STOUT, former J., did not participate in the decision of this case.